 1   MICHAEL D. LONG (CA State Bar #149475)
     901 H Street, Suite 301
 2
     Sacramento, CA 95814
 3   (916) 201-4188
     Mike.Long.Law@msn.com
 4
     Attorney for SAUDIA MONSON
 5

 6                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 7
     THE UNITED STATES OF AMERICA,    ) No. CR-S-19-122 JAM
 8
                     Plaintiff,       )
 9                                    ) ORDER
          v.                          ) SENTENCING SAUDIA MONSON
10                                    ) TO “TIME SERVED” AND RELEASED
     SAUDIA MONSON,                   ) FORTHWITH
11
                                      )
12
                     Defendant.       )
     ================================) Judge: Hon. John A. Mendez
13
            On November 19, 2019, Judge John A. Mendez ordered SAUDIA MONSON to serve a
14

15
     sentence that was “time served” and that she be released forthwith from the custody of the United

16   States Marshal Service.
17   Dated: November 20, 2019                             Respectfully submitted,
18
                                                          /s/ Michael D. Long__________
19                                                        MICHAEL D. LONG
                                                          Attorney for Saudia Monson
20

21

22   THE COURT ORDERS THAT DEFENDANT SAUDIA MONSON IS SENTENCED TO
23   “TIME SERVED” AND THAT SHE SHOULD BE RELEASED FROM THE CUSTODY OF
24   THE UNITED STATES MARSHAL SERVICE FORTHWITH.
25

26   Dated: November 20, 2019
                                                   /s/ John A. Mendez____________
27
                                                   John A. Mendez
28                                                 United States District Court Judge



                                                    -1-
